                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Moses Davis

      v.                                       Case No. 20-cv-599-LM

FCI Berlin, Warden

                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 24, 2021, dismiss the petition, without

prejudice, for lack of savings clause jurisdiction and direct

the clerk to enter judgment and close this case.        “‘[O]nly those

issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”         School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).


                                        ____________________________
                                        Landya B. McCafferty
                                        Chief Judge

Date: July 15, 2021

cc: Counsel of Record
